CATES, Judge
(concurring specially).
Were this only to decide what the law is or what the law ought to be, I think it is readily apparent that Judge Price is right.
After reading Association of Westinghouse Salaried Employees v. Westinghouse Electric Corp., 348 U.S. 437, 75 S.Ct. 489, 99 L.Ed. 510; Textile Workers Union of America, v. Lincoln Mills, 353 U.S. 448, 77 S.Ct. 912, 1 L.Ed.2d 972; United Steelworkers of America v. American Mfg. Co., 363 U.S. 564, 80 S.Ct. 1343, 4 L.Ed.2d 1403; United Steelworkers of America v. Warrior & Gulf Navigation Co., 363 U.S. 574, 80 S.Ct. 1347, 4 L.Ed.2d 1409, and United Steelworkers of America v. Enterprise Wheel & Car Corp., 363 U.S. 593, 80 S.Ct. 1358, 4 L.Ed.2d 1424, I cannot be confident of the end decision in this admittedly test case.
- An intermediate appellate court such as ours often finds itself suspended not only by the alternatives of what the law is as against what the law ought to be but also by a tertium quid: what will be the law? 'We are members of a court controlled mainly by the decisions and superintendence of the Supreme Court of Alabama. Code 1940, T. 13, § 95.
*198However, I am not persuaded, nor am I aware of any case holding, that § 95, supra, has any operation where we are confronted by a case falling under and necessarily controlled by the supremacy clause of the-Constitution of the United States. Art. 6, cl. 2.
flius, from the pre-emptive effect of the Lincoln Mills case upon substantive law, where we lay hold of a collective bargaining agreement under the Wagner or Taft-Hartley Acts, we are loosed from state court decisions. But we are not there, given any source of law even as ascertainable as that general Mansfieldian commercial law referred to by Mr. Justice Story in Swift v. Tyson, 16 Pet. 1, 19, 10 L.Ed. 865. For we find Mr. Justice Douglas saying of the remedy-derived-right under § 301(a) of the Taft-Hartley Act (29 U.S.C.A. § 185):
“ * * * The range of judicial inventiveness will be determined by the nature of the problem. * * * Federal interpretation of the federal law will govern, not state law. * * * But state law, if compatible with the purpose of § 301, may be resorted to in order to find the rule that will best effectuate the federal policy. * * * Any state law applied, however, will be absorbed as federal law and will not be an independent source of private rights•” (Italics added.) Lincoln Mills, supra, 353 U.S. at page 457, 77 S.Ct. at page 918.
This point of view was of a 5-3 court, but we find no later recanting.
Even in Woodward Iron Co. v. Ware, 5 Cir., 261 F.2d 138, 141, I fail to find the the “uniquely personal rights of the employee” under a collective bargaining agreement (Westinghouse case, supra) to have been ajudicated under Alabama law as an ordinary diversity of citizenship action would have been. Indeed the author of the note in 43 Cornell L.Q. 503, 507, implies this is ah imprecation for a visitation from the brooding Omnipresence.
In Springer v. Powder Power Tool Corp., Or., 348 P.2d 1112, 1114, an action for back-pay accruing to three former employees under a retroactive collective bargaining agreement, the validity of Mr. Justice Douglas’s formulation in Lincoln Mills seems to be accepted as valid — at least arguendo :
“In the following cases it has been recognized that under the doctrine of Lincoln Mills federal law must be applied. See Karcz v. Luther Manufacturing Co., 1959, 338 Mass. 313, 155 N.E.2d 441; McCarroll v. Los Angeles County, etc., Carpenters, supra; Tool & Die Makers Lodge No. 78 Int. Ass’n of Mach. v. General Electric Co., D.C. E.D.Wis., 170 F.Supp. 945 and Ingraham Co. v. Local 260, Int. Union of E. R. & M. Workers, D.C.Conn., 171 F.Supp. 103, 107.”
The Springer opinion also marshals a list of opinions to the effect that § 301(a), by using “may” as to federal courts confers concurrent jurisdiction on state courts. E. g., Bridges v. F. H. McGraw & Co., Ky., 302 S.W.2d 109; contra comment, 30 Rocky Mtn.L.Rev. 62, 70. Unlike Pilate, we may not wash our hands and send this business to another forum. Testa v. Katt, 330 U.S. 386, 67 S.Ct. 810, 91 L.Ed. 967.
All of this discussion could have been closed easily by concluding that under either state or federal views the law was the same. This was done by Judge Wyzanski in Textile Workers Union of America (CIO) v. American Thread Co., D.C., 113 F.Supp. 137, by Mr. Justice Traynor in McCarroll v. Los Angeles County District Council of Carpenters, 49 Cal.2d 45, 315 P.2d 322, by Mr. Justice Cutter in Karcz v. Luther Mfg. Co., 338 Mass. 313, 155 N.E.2d 441, and by McAllister, C. J., in Springer, supra. For I take the Ware case to express the principles of law which our State courts would apply.
However, in United Steelworkers of America v. American Mfg. Co., supra, Mr. Justice Douglas disapproves International Ass’n of Machinists, etc. v. Cutler-Hammer, Inc., 271 App.Div. 917, 67 N.Y.S.2d 317, *199affirmed 297 N.Y. 519, 74 N.E.2d 464. The dissenting opinion in the Court of Appeals hy Fuld, J., says in part:
“A claim may be ‘so unconsionable or a defense so frivolous’ as to justify the court in refusing to order the parties to proceed to arbitration * * * but I do not so regard the claim here asserted. I have difficulty in concluding, as respondent urges, that reasonable men cannot differ as to the meaning of the provision in question. While I see that as a possible construction, I do not consider it the only one. It may well be argued, and in good faith, that in the light of surrounding circumstances and of experience in the industry, and, indeed, in this very business, respondent company agreed that a bonus would be paid — at least where the company’s business warranted — and that it would discuss with the employees the amount of payment, i. e., ‘payment of a bonus’.
ifc ifc ^ H(i 'Jfi *
“In short, I think that there is something to arbitrate, and the order should be reversed.”
Does this presage a new field of pre-emption by private agreement closing out all courts, state and federal, even in that last sacrosanct area the construction of contracts?
From United Steelworkers of America v. American Mfg. Co., we excerpt [363 U.S. 564, 80 S.Ct. 1346]:
“ * * * The function of the court is very limited when the parties have agreed to submit all questions of contract interpretation to the arbitrator. It is then confined to ascertaining whether the party seeking arbitration is making a claim which on its face is governed by the contract. Whether the moving party is right or wrong is a question of contract interpretation for the arbitrator. In these circumstances the moving party should not be deprived of the arbitrator’s judgment, when it was his judgment and all that it connotes that was bargained for.
“The courts therefore have no business weighing the merits of the grievance, considering whether there is equity in a particular claim, or determining whether there is particular language in the written instrument which will support the claim. The agreement is to submit all grievances to arbitration, not merely those the court will deem meritorious. The processing of even frivolous claims may hav.e therapeutic values which those who are not a part of the plant environment may be quite unaware.”
However, even if the American Mfg. Co. principle were stretched to this situation, the stipulation here would have left no substantive question for an arbitrator to ponder upon.